United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604


                                      May 25, 2000

                                          Before

                          Hon. Richard A. P osn er, Circuit Judge

                            Hon. John L. C offey, Circuit Judge

                          Hon. Kenneth F . Ripple, Circuit Judge




Nos. 00-1272, 00-1312, 00-1313, 00-1314
     and 00-1330
                                                   Appeals from the United States District
CHICAG O FIREFIGH TERS LO CAL 2,                   Court for the Northern District of
JOHN, M. CRAVEN, LARRY W.                          Illinois, Eastern Division.
AN OMAN , et al.,
     Plaintiffs-Appellants,                        Nos. 87 C 7295, 89 C 7984, 93 C 5438,
                                                        93 C 6175, & 96 C 808
      v.
                                                   James F . Holderm an, Judge.
CITY OF CHICAGO,
      Defendant-Appellee.


                                          ORDER

    The slip opinion issued on May 3, 2001, is amended to change the phrase on page 6 of
the opinion "namely that the fire department draws applicants from the Chicago suburbs as
well as the city, and the suburbs are 'whiter'" to read "namely th at the fire department
draws applicants from the Chicago suburbs (for since 1974 applicants have been required
merely to reside in the city on the date they su bm it their application and so they could
move to the city on the sa me day they applied), an d the suburbs are 'w hiter'".